DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 9, and 10, in the reply filed on May 15, 2022 is acknowledged.
Accordingly, claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 15, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al, “Optically Active Upconverting Nanoparticles with Induced Circularly Polarized Luminescence and Enantioselectively Triggered Photopolymerization,” ACS Nano, Vol. 13, No. 3, 28 January 2019, pp. 2804-2811.
In re claim 1, Xue et al discloses a material of a light emitting layer, comprising: a spiral nanotube structure and luminescent particles uniformly distributed in the spiral nanotube structure (i.e. see at least Results and Discussion section).
In re claim 3, Xue et al discloses wherein material of the spiral nanotube structure is a single chirality nanotube material (i.e. see at least Results and Discussion section).
In re claim 4, Xue et al discloses wherein a chemical structural formula of the spiral nanotube structure is as shown (i.e. see at least Figure 4).
In re claim 5, Xue et al discloses material of the luminescent particles is at least quantum dot luminescent particles (i.e. see at least Results and Discussion section).
In re claim 9, Xue et al discloses an electroluminescent device, comprising a light emitting layer, wherein the light emitting layer includes the material of claim 1 (i.e. see at least Materials and Methods section).
In re claim 10, Xue et al discloses further comprising a circular polarizer disposed on the light emitting layer (i.e. see at least Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al, “Optically Active Upconverting Nanoparticles with Induced Circularly Polarized Luminescence and Enantioselectively Triggered Photopolymerization,” ACS Nano, Vol. 13, No. 3, 28 January 2019, pp. 2804-2811.
Xue et al discloses the claimed invention except for wherein a particle diameter of the luminescent particles ranges from 1 nm to 100 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a particle diameter of the luminescent particles ranges from 1 nm to 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817